                                                                                           1   SUZANNE L. MARTIN
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletreedeakins.com
                                                                                               AMY L. HOWARD
                                                                                           3
                                                                                               Nevada Bar No. 13946
                                                                                           4   amy.howard@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           7
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant Home Depot U.S.A., Inc.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                               UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               PAUL SPECA, an individual                           Case No.: 2:19-cv-02216-JAD-EJY
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                     Plaintiff,
                                                                                          14          vs.                                           STIPULATED PROTECTIVE ORDER
                                                                                          15                                                               GOVERNING THE
                                                                                               HOME DEPOT U.S.A., INC.; DOES I                           CONFIDENTIALITY OF
                                                                                          16   through X; and ROE Corporations XI through           INFORMATION AND DOCUMENTS
                                                                                               XX, inclusive,
                                                                                          17
                                                                                                                     Defendants.
                                                                                          18
                                                                                          19

                                                                                          20          Defendant Home Depot U.S.A., Inc. (“Defendant”) and Plaintiff Paul Speca (“Plaintiff”)

                                                                                          21   (collectively referred to as “Parties”), by and through their respective counsel of record, hereby

                                                                                          22   request the Court enter the following Stipulated Protective Order Governing the Confidentiality of

                                                                                          23   Information and Documents (“Stipulated Protective Order”). This Stipulation is brought pursuant

                                                                                          24   to and in compliance with Local Rule 7-1.

                                                                                          25          Plaintiff is expected to request confidential, non-public information and documents from

                                                                                          26   Defendant, including, but not limited to, sales reports, information that may contain customer

                                                                                          27   information including customer names, addresses, and financial information, non-public business

                                                                                          28   records, personnel files, and other information and documents regarding certain individuals,

                                                                                                                                               1
                                                                                           1   including employees who are not, and are not expected to be, parties to this matter. Plaintiff may

                                                                                           2   also request documents related to Defendant’s business operations. Defendant considers this

                                                                                           3   information and these documents to be private and confidential. In addition, Defendant may

                                                                                           4   request confidential, non-public information and documents from Plaintiff, including financial

                                                                                           5   records, medical records, and other information and documents regarding certain individuals, who

                                                                                           6   are not, and are not expected to be, individual parties to this action.

                                                                                           7          Discovery in this case will require the production of documents, inspection of tangible

                                                                                           8   things, the answering of Interrogatories and Requests to Admit, and the taking of oral and/or

                                                                                           9   written depositions, during which the aforementioned proprietary, trade secret, financial, medical,

                                                                                          10   confidential and/or private information and documents of the Parties will be exchanged and
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   disclosed. To expedite the flow of discovery, facilitate the prompt resolution of disputes over

                                                                                          12   confidentiality, and to adequately protect material entitled to be kept confidential, the Parties agree
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   to limit the disclosure and use of proprietary, confidential, and private information and documents
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   as stipulated, pursuant to this Stipulated Protective Order on the following terms:

                                                                                          15   I.     DEFINITIONS

                                                                                          16          The following definitions shall apply to this Stipulated Protective Order:

                                                                                          17          A.      The “Action” shall refer to the instant litigation filed in the United States District

                                                                                          18                  Court for the District of Nevada, Case No. 2:19-cv-02216-JAD-EJY, and any appeal

                                                                                          19                  thereof through final determination.

                                                                                          20          B.      “Producing Party” shall mean any person or entity producing documents,

                                                                                          21                  information or other materials in the Action, including any Party to the Action or

                                                                                          22                  any third parties.

                                                                                          23          C.      “Party” shall mean the Plaintiff and Defendant in this Action, and any other person

                                                                                          24                  that may become a named Party to the Action.

                                                                                          25          D.      “Confidential” information shall be defined as such documents, deposition

                                                                                          26                  testimony or other information disclosed during discovery in the Action which the

                                                                                          27                  Producing Party or another Party reasonably and in good faith contends contains

                                                                                          28                  information that should be protected from disclosure pursuant to this Stipulated


                                                                                                                                                   2
                                                                                           1              Protective Order.    Any Party may designate any information or documents as

                                                                                           2              Confidential in the reasonable exercise of such Party’s sole discretion; provided,

                                                                                           3              however, by agreeing to this Stipulated Protective Order, no Party waives the right

                                                                                           4              to challenge any other Party’s designation of any information or document as

                                                                                           5              Confidential.

                                                                                           6         E.   “Legend” as used herein shall mean a stamp or similar insignia stating Confidential.

                                                                                           7         F.   When reference is made in this Stipulated Protective Order to any document or

                                                                                           8              Party, the singular shall include the plural, and plural shall include the singular.

                                                                                           9         G.   “Attorneys’ Eyes Only” shall mean only to be reviewed by counsel of record.

                                                                                          10   II.   DESIGNATION OF INFORMATION AND DOCUMENTS
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11         A.   When any document or things produced under this Stipulated Protective Order are

                                                                                          12              designated Confidential, a Legend shall be affixed to the first page and all pages
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13              containing information for which the Producing Party seeks protection. When
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14              information produced in answer to an Interrogatory, or response to a Request for

                                                                                          15              Production or Request for Admission is designated as Confidential, the response or

                                                                                          16              answer shall be preceded with the appropriate designation.

                                                                                          17         B.   Some documents being produced by both Plaintiff and Defendant may contain

                                                                                          18              social security numbers. Without need of any designation, social security numbers

                                                                                          19              will be deemed to be Confidential. In the event a document is produced without the

                                                                                          20              redaction of a social security number, any Party seeking to use the document will

                                                                                          21              make every effort to redact the social security number before its use in a deposition,

                                                                                          22              court proceeding or court filing.

                                                                                          23         C.   The initial failure to designate information or documents as Confidential in

                                                                                          24              accordance with this Stipulated Protective Order shall not preclude the Producing

                                                                                          25              Party from, at a later date, designating any information or documents as

                                                                                          26              Confidential. The Producing Party may, by written notice to counsel of record for

                                                                                          27              the receiving Party, designate previously produced information or documents as

                                                                                          28              Confidential, which it had inadvertently failed to designate. The Producing Party


                                                                                                                                              3
                                                                                           1                  will reproduce any such documents with the Confidential Designation and will

                                                                                           2                  advise the non-producing party to destroy previously produced documents if they

                                                                                           3                  were inadvertently not marked confidential so as not to require an unnecessary

                                                                                           4                  burden on the non-producing party.

                                                                                           5   III.   LIMITATIONS

                                                                                           6          A.      This Stipulated Protective Order shall govern only documents, information and

                                                                                           7                  materials generated or produced in response to any method of discovery conducted

                                                                                           8                  by any Party to the Action, and used in the prosecution and defense of the Action.

                                                                                           9          B.      Persons obtaining access to Confidential information under this Stipulated

                                                                                          10                  Protective Order shall use the information only for the preparation of their case and
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                  the trial in the Action. Persons shall not use such information for any other purpose,

                                                                                          12                  including business, commercial, personal, administrative or judicial proceedings.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13          C.      Nothing contained in this Stipulated Protective Order shall require any Party to treat
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                  as Confidential documents or information lawfully obtained by means other than

                                                                                          15                  through discovery in the Action and under circumstances that would lead a

                                                                                          16                  reasonable person to conclude that the documents or information were not intended

                                                                                          17                  to be kept confidential by the recipient; provided, however, that nothing in this

                                                                                          18                  Stipulated Protective Order shall authorize any use of documents or information

                                                                                          19                  which is otherwise impermissible.

                                                                                          20   IV.    PERMISSIBLE DISCLOSURES/ACCESS

                                                                                          21          Except as set forth herein, Confidential information, and any facts or information contained

                                                                                          22   therein or derived therefrom, shall be disclosed only to the Court on the condition that the Court

                                                                                          23   enters an Order similar to this Stipulated Protective Order and/or to: (a) the Parties in the Action,

                                                                                          24   including their agents, officers, directors, staff, support personnel and employees, but only to the

                                                                                          25   extent that such disclosure is necessary for the conduct of litigation in the Action; (b) outside

                                                                                          26   counsel for the Parties hereto and their agents, employees, paralegals, or other secretarial and

                                                                                          27   clerical employees or agents; (c) experts, independent contractors, consultants, or advisors who are

                                                                                          28   employed or retained by, or on behalf of, one or more of the Parties to the Action or their counsel


                                                                                                                                                  4
                                                                                           1   to assist in preparation of the Action for trial; (d) deponents and their counsel who have a need to

                                                                                           2   review this material during the course of, or in connection with, depositions taken in or for the

                                                                                           3   Action; (e) stenographic reporters who are involved in depositions, the trial or any hearings or

                                                                                           4   proceedings before the Court in the Action; (f) people who have previously received or created the

                                                                                           5   document; and (g) witnesses in the Action who need to review this material in connection with

                                                                                           6   their testimony in the Action. Confidential information may be disclosed to persons listed in this

                                                                                           7   paragraph only after such person has been shown a copy of this Stipulated Protective Order and

                                                                                           8   agrees to be bound by the terms of this Stipulated Protective Order in the form attached hereto as

                                                                                           9   Exhibit A. In the event an authorized person does not execute Exhibit A expressly agreeing to be

                                                                                          10   bound by this Stipulated Protective Order, the Parties and the Court will nevertheless deem the
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   authorized person to be so bound.

                                                                                          12   V.     DECLASSIFICATION
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13          Unless and until otherwise ordered by the Court, or otherwise agreed by the Parties, all
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                               documents and other discovery materials designated Confidential or Attorneys’ Eyes Only shall be
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15   treated as such under this Stipulated Protective Order. In the event that any Party objects to the

                                                                                          16   designation of any document, the objecting Party may seek modification of the designation or the

                                                                                          17   disclosure of the redacted information in accordance with the following procedure:

                                                                                          18          A.      At any time, the receiving Party of any document or information designated

                                                                                          19                  Confidential may notify the Producing Party, in writing, that the receiving Party

                                                                                          20                  does not concur in the designation or redaction. The Parties shall attempt to resolve

                                                                                          21                  such challenges informally. In the event that such attempts are not successful, the

                                                                                          22                  receiving Party may file a motion seeking to remove the designation as Confidential

                                                                                          23                  and the Court shall make an independent determination as to whether or not any

                                                                                          24                  given document or information is Confidential and/or properly redacted based upon

                                                                                          25                  facts then existing and, in so doing, the Court shall not be bound by any Party’s

                                                                                          26                  designation; provided, however, that such documents or discovery material shall be

                                                                                          27                  deemed Confidential unless and until the Court rules otherwise. The Party or entity

                                                                                          28                  making the designation must show that there is good cause for the document or


                                                                                                                                                5
                                                                                           1                    information to have such protection.

                                                                                           2          B.        In the event that any Party files a motion to remove a designation or redaction of

                                                                                           3                    information, the document or information shall be submitted to the Court for in

                                                                                           4                    camera inspection.

                                                                                           5   VI.    DESIGNATED INFORMATION AND DOCUMENTS IN DEPOSITIONS

                                                                                           6          A.        In the case where Confidential information or documents are used or revealed

                                                                                           7                    during a deposition, designation of the transcript or any portion thereof, including

                                                                                           8                    the designated documents or other exhibits, deemed to be Confidential, may be

                                                                                           9                    made by a statement by a Party, counsel or the witness on the record, so that the

                                                                                          10                    stenographer transcribing the deposition can affix a Legend to the cover page and
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                    all appropriate pages of the transcript and to each copy thereof for dissemination to

                                                                                          12                    counsel and in compliance with this Stipulated Protective Order.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13          B.        A Party or a witness may designate a deposition or trial transcript, or a portion
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                    thereof, disclosing, containing or referring to any Confidential information or

                                                                                          15                    documents as “Confidential” by informing counsel for all other Parties to this

                                                                                          16                    Action in writing within thirty (30) days after receipt of the transcript as to the

                                                                                          17                    specific pages and lines deemed Confidential, and thereafter such pages and lines

                                                                                          18                    shall constitute Confidential information or documents pursuant to this Stipulated

                                                                                          19                    Protective Order. Upon receipt of such notice, any Party in possession of copies of

                                                                                          20                    the transcript with the designated pages and lines shall affix the appropriate Legend

                                                                                          21                    thereto. During the 30-day interval following receipt of a transcript, the transcript

                                                                                          22                    shall be treated as Confidential.

                                                                                          23   VII.   DESIGNATED INFORMATION AND DOCUMENTS IN BRIEFS

                                                                                          24          In the event that any Confidential document or information, or information derived

                                                                                          25   therefrom, is included with or the contents thereof are disclosed in any documents filed with the

                                                                                          26   Clerk of this Court or any other court including, without limitation, any pleadings, motion papers,

                                                                                          27   briefs or deposition transcripts, such documents shall be filed under seal subject to the provisions

                                                                                          28   of LR IA 10-5.


                                                                                                                                                    6
                                                                                           1

                                                                                           2   VIII. DESIGNATED INFORMATION AND DOCUMENTS IN THE RECORD

                                                                                           3          Confidential information or documents may be offered in evidence at any hearing or the

                                                                                           4   trial in the Action. The designating Party shall initiate a meet and confer conference in advance of

                                                                                           5   any hearing or trial that will provide the Parties a reasonable amount of time to meet and confer in

                                                                                           6   advance of a hearing and/or trial as to how the information or documents will be used including, by

                                                                                           7   way of example, requesting that the Court designate that portion of the transcript containing the

                                                                                           8   Parties’ discussion of the Confidential information or documents as Confidential and maintain it

                                                                                           9   under seal, only to be produced to the Parties’ at their request. If the Parties cannot agree about

                                                                                          10   how the information or documents will be used during a hearing, before or at the time of the
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   hearing, the Party designating such Confidential status may move the Court for an Order that the

                                                                                          12   evidence be received in camera or under other conditions to prevent unnecessary disclosure. If
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   such a motion is made regarding evidence to be introduced at the time of trial, then the Party
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   designating such Confidential status shall notify opposing counsel and the Court of its intent to

                                                                                          15   make the motion sufficiently in advance of and outside the presence of the jury so that counsel has

                                                                                          16   the opportunity to object to the evidence and/or an opportunity to seek appropriate protection from

                                                                                          17   the Court outside the presence of the jury and before the information or documents are offered into

                                                                                          18   evidence in open court. The Court will then determine whether the proffered evidence should

                                                                                          19   continue to be treated as Confidential and, if so, what protection, if any, may be afforded to such

                                                                                          20   information at the hearing.

                                                                                          21   IX.    SUBPOENA BY COURT OR OTHER AGENCIES

                                                                                          22          If at any time any document or information protected by this Stipulated Protective Order is

                                                                                          23   subpoenaed by any court, administrative or legislative body, or is requested by any other person or

                                                                                          24   entity purporting to have authority to require the production of such information, the Party to

                                                                                          25   whom the subpoena or other request is directed shall give written notice thereof in no less than five

                                                                                          26   calendar days to any Party which has designated such information Confidential. After receipt of

                                                                                          27   the notice specified under this paragraph, the designating Party shall be responsible for obtaining

                                                                                          28   any Order it believes necessary to prevent disclosure of documents designated, and the Party to


                                                                                                                                                7
                                                                                           1   whom the referenced subpoena or other request is directed shall produce such document or

                                                                                           2   information only upon an Order issued by a judge of a court of competent jurisdiction requiring

                                                                                           3   such production.

                                                                                           4   X.     CLIENT CONSULTATION

                                                                                           5          Nothing in this Stipulated Protective Order shall prevent or otherwise restrict counsel from

                                                                                           6   rendering advice to their clients and, in the course thereof, relying generally on examination of

                                                                                           7   stamped Confidential information or documents; provided, however, that in rendering such advice

                                                                                           8   and otherwise communicating with such clients, counsel shall not make specific disclosure of any

                                                                                           9   items so designated except pursuant to the procedures in Paragraph IV above.

                                                                                          10   XI.    COPIES OF DESIGNATED INFORMATION
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11          The attorneys of record are responsible for employing reasonable measures, consistent with

                                                                                          12   this Stipulated Protective Order, to control duplication of, access to, and distribution of copies of
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Confidential information. Parties shall not duplicate Confidential information or documents except
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   working copies and for filing in Court under seal. All copies of any Confidential information or

                                                                                          15   documents shall be treated as provided in this Stipulated Protective Order.

                                                                                          16   XII.   NO WAIVER

                                                                                          17          A.      No Confidential information or documents shall lose such status under this

                                                                                          18                  Stipulated Protective Order as the result of the use of such information or

                                                                                          19                  documents in any hearing, trial, or other court proceeding in this Action, provided

                                                                                          20                  that such use is consistent with the terms of this Stipulated Protective Order.

                                                                                          21          B.      Notwithstanding anything to the contrary contained herein, all objections as to

                                                                                          22                  admissibility in evidence of the discovery material subject to this Stipulated

                                                                                          23                  Protective Order are reserved and are not waived by any terms of this Stipulated

                                                                                          24                  Protective Order. The use of Confidential information and documents as evidence

                                                                                          25                  at trial shall be subject to this Stipulated Protective Order unless otherwise agreed to

                                                                                          26                  by the Parties or modified by the Court.

                                                                                          27          C.      The inadvertent disclosure of Confidential information and documents shall not,

                                                                                          28                  under any circumstances, be deemed a waiver, in whole or in part, of any Party’s


                                                                                                                                                 8
                                                                                           1                 claims of confidentiality.

                                                                                           2          D.     The inadvertent production of any document or other information during discovery

                                                                                           3                 in the Action shall be without prejudice to any claim that such material is

                                                                                           4                 privileged, prohibited or protected from disclosure as privileged or work product,

                                                                                           5                 and no Party shall be held to have waived any rights by reason of such inadvertent

                                                                                           6                 production.

                                                                                           7   XIII. NON-TERMINATION

                                                                                           8          The termination of proceedings in the Action shall not relieve the Parties from the

                                                                                           9   obligation of maintaining the confidentiality of all information and documents produced and

                                                                                          10   designated pursuant to this Stipulated Protective Order, unless the Parties otherwise agree or the
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   Court orders or permits otherwise. Upon the final disposition of the Action, all information and

                                                                                          12   documents, including any summaries or abstracts of materials, however maintained, shall be kept
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   completely confidential.    Counsel for either Party may use the Confidential information and
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   documents only for the purpose of defending ethical charges or professional malpractice charges,

                                                                                          15   and may not use Confidential information or documents in any subsequent lawsuit.

                                                                                          16   XIV. INADVERTENT PRODUCTION OF PRIVILEGED MATERIALS

                                                                                          17          A.     The inadvertent production of information that is subject to a claim of any privilege

                                                                                          18                 or other protection as trial-preparation material shall not constitute a waiver of any

                                                                                          19                 privilege or protection, provided that – consistent with the provisions of Fed. R.

                                                                                          20                 Civ. P. 26(b)(5) – the Producing Party notifies the receiving Party in writing of the

                                                                                          21                 inadvertent production as soon as practicable following the Producing Party’s

                                                                                          22                 discovery of the inadvertent production.

                                                                                          23          B.     Following the Producing Party’s written notice of the inadvertent production, the

                                                                                          24                 receiving Party shall promptly return, destroy, or delete from its databases all copies

                                                                                          25                 of the specified information and shall make reasonable efforts to retrieve the

                                                                                          26                 information if the receiving Party previously provided the information to third

                                                                                          27                 parties.

                                                                                          28


                                                                                                                                                9
                                                                                           1          C.     The receiving Party shall not assert a claim or argument in this or any other court or

                                                                                           2                 legal proceeding that the Producing Party’s act of inadvertently producing the

                                                                                           3                 information constituted a waiver of the Producing Party’s privilege or other

                                                                                           4                 protection over the information.

                                                                                           5          D.     If there is a disagreement as to whether the specified information is privileged or

                                                                                           6                 subject to protection, the receiving Party may present the information under seal to

                                                                                           7                 the Court for a determination.

                                                                                           8          E.     Until the Court makes a determination of the privileged or protected status of the

                                                                                           9                 information, the receiving Party shall not use in any way (including, but not limited

                                                                                          10                 to, using the information in depositions or at trial) nor disclose the information to
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                 other Parties.

                                                                                          12          IT IS SO STIPULATED.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   DATED this 17th day February, 2020.        DATED this 19th day February, 2020.
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   LAW OFFICES OF STEVEN H. BURKE, LLC            OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               DBA THE 808 FIRM
                                                                                          15

                                                                                          16
                                                                                               /s/ Steven H. Burke                            /s/ Amy L. Howard
                                                                                          17   Steven H. Burke                                Suzanne L. Martin
                                                                                               Nevada Bar No. 14037                           Nevada Bar No. 8833
                                                                                          18   9205 W. Russell Road                           Amy L. Howard
                                                                                               Suite 240                                      Nevada Bar No. 13946
                                                                                          19   Las Vegas, NV 89148                            Wells Fargo Tower
                                                                                          20   Attorneys for Plaintiff                        Suite 1500
                                                                                                                                              3800 Howard Hughes Parkway
                                                                                          21                                                  Las Vegas, NV 89169
                                                                                                                                              Attorneys for Defendant
                                                                                          22

                                                                                          23
                                                                                                                                              ORDER
                                                                                          24
                                                                                                      IT IS SO ORDERED.
                                                                                          25

                                                                                          26                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                          27                                                    February 20, 2020
                                                                                          28                                                  DATED


                                                                                                                                                10
                                                                    Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                                                             Wells Fargo Tower
                                                                                  Suite 1500, 3800 Howard Hughes Parkway
                                                                                            Las Vegas, NV 89169
                                                                                          Telephone: 702.369.6800




     28
           27
                       26
                                   25
                                             24
                                                  23
                                                       22
                                                              21
                                                                   20
                                                                        19
                                                                             18
                                                                                     17
                                                                                            16
                                                                                                   15
                                                                                                          14
                                                                                                                 13
                                                                                                                           12
                                                                                                                                11
                                                                                                                                     10
                                                                                                                                          9
                                                                                                                                              8
                                                                                                                                                  7
                                                                                                                                                      6
                                                                                                                                                          5
                                                                                                                                                              4
                                                                                                                                                                  3
                                                                                                                                                                      2
                                                                                                                                                                          1




11
                  AND INFORMATION
                                                  Exhibit A
            UNDERSTANDING AND AGREEMENT
          REGARDING CONFIDENTIAL DOCUMENTS
                                                                                           1                                              EXHIBIT A

                                                                                           2                      UNDERSTANDING AND AGREEMENT REGARDING
                                                                                                                  CONFIDENTIAL DOCUMENTS AND INFORMATION
                                                                                           3
                                                                                                      I hereby state that I have read and received a copy of the Stipulated Protective Order
                                                                                           4
                                                                                               Governing the Confidentiality of Documents and Information (the “Order”) in Paul Speca vs.
                                                                                           5
                                                                                               Home Depot U.S.A., Inc., Case No. 2:19-cv-02216-JAD-EJY, which case is currently pending in
                                                                                           6
                                                                                               the United States District Court for the District of Nevada (the “Court”). I understand the terms of
                                                                                           7

                                                                                           8   the Order, agree to be bound by those terms, and consent to the jurisdiction of the Court with

                                                                                           9   respect to enforcement of the Order.
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                      ___________________________________________
                                                                                          11
                                                                                                                                      Signature
                                                                                          12                                          ___________________________________________
                                                                                                                                      Printed Name
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                          ___________________________________________
                                                         Telephone: 702.369.6800




                                                                                                                                      Dated
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                               12
